Citation Nr: 1334170	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  08-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include depression, anxiety, and panic attacks. 

2.  Entitlement to service connection for Acanthamoeba keratitis of the right eye and cataract extraction and glaucoma of the left eye. 

3. Entitlement to a total disability rating for compensation based on individual unemployability. 

4.  Entitlement to special monthly pension. 


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2006 and in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2009, the case was remanded to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

On the claim of service connection for a psychiatric disorder, on separation examination history included mild insomnia and situational depression.  After service, private medical records document depression in January 1994, major depressive disorder in November 2004, and panic attacks in June 2005.  

On the claim of service connection for disabilities of the eyes, on entrance examination, it was noted that the Veteran wore glasses and he was assigned a profile of "2."  On separation examination, the profile was "1."  After service, Acanthamoeba keratitis of the right eye and cataract extraction and glaucoma of the left eye were diagnosed.  

As the evidence is insufficient to decide the claims, further development under the duty to assist is needed.  




The Board is deferring a decision on the claims for a total disability rating and for special monthly pension until the claims of service connection are finally adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records Dr. S. Matsuno, or any other private medical records that pertain to the claims.   

2.  Afford the Veteran a VA psychiatric examination to determine:

a).  Whether a psychiatric disorder clearly and unmistakably exist prior to service entrance, and, if so, was the disability clearly and unmistakably was not aggravated during service?  

b).  If a psychiatric disorder did not clearly and unmistakably existed prior to service, whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent) less likely than not (probability less than 50 percent) that depression, anxiety, or panic attacks are related to the events in service as described by the Veteran? 







If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential causes for the claimed disabilities, please identify the other potential causes, when the in-service events are not more likely than any other to cause the Veteran's current disabilities and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, would facilitate a more conclusive opinion, considering accepted medical principles and after a review of the medical literature, if necessary.  

The Veteran's file must be made available to the VA examiner. 

3.  Afford the Veteran a VA eye examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent) less likely than not (probability less than 50 percent) that Acanthamoeba keratitis of the right eye and cataract extraction and glaucoma of the left eye are related to the impaired vision in service? 

The Veteran's file must be made available to the VA examiner. 

4.  After the above development, adjudicate the claims of service connection.  If any benefit is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

